Appeal from a decision of the Unemployment Insurance Ap*832peal Board, filed August 11, 2004, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board ruling that claimant voluntarily left his employment as a security guard without good cause when he failed to contact the employer regarding a three-day absence. The record establishes that claimant had contacted the employer regarding his absence during the week of January 5, 2004 due to illness. However, the following week claimant did not report to work as scheduled on January 10, 12 and 13, 2004, nor did he contact the employer about his absences in accordance with the employer’s established policy. Claimant did not call the employer until he received a certified letter from the employer advising him that his failure to appear for work without explanation was deemed an abandonment of his job. Under these circumstances, we find no reason to disturb the Board’s finding that claimant was disqualified from receiving unemployment insurance benefits (see Matter of Hicks [Commissioner of Labor], 10 AD3d 758 [2004]; Matter of Petrillo [Sweeney], 224 AD2d 855 [1996]).
Mercure, J.P., Crew III, Mugglin, Rose and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.